Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 10/26/2021 for application number 16/610,597. Claims 1, 4-8, 11, and 13-16 have been amended. Claims 2-3 are cancelled. Claims 17-19 are new. Claims 1 and 4-19 are pending.

Reason for Allowance
Claims 1 and 4-19 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Baldemair et al. (US 20100265854 A1; hereinafter “Baldemair”) 
Lin et al. (US 20190349985 A1; hereinafter “Lin”), 
Pan et al. (US 20190387550 A1; hereinafter “Pan”)
Intel Corporation (3GPP TSG RAN WG1 NB-IoT Ad-Hoc Meeting, Budapest, Hungary, 18th - 20th January 2016, R1-160132; hereinafter “NPL1”)
3GPP TS 36.331 V14.2.2 (2017-04) (hereinafter “NPL2”)
3GPP TS 36.211 V14.2.0 (2017-03) (hereinafter “NPL3”)
ZTE (3GPP TSG-RAN WG2 # 94, Nanjing, China, 23-27 May 2016, R2-163638; hereinafter “NPL4”)
3GPP TS 36.321 V14.2.1 (2017-03) (hereinafter “NPL5”)
Vajapeyam et al. (US 20160295609 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“wherein the DCI including the NPRACH format information is a narrow band physical downlink control channel (NPDCCH) order configured to indicate either one of a first type preamble format or a second type preamble format, 
wherein the second type preamble format is configured with a second sequence part and a second CP part, the second sequence part having 3 symbols and the second CP part being attached in front of the second sequence part, and
wherein the first CP part attached to the first sequence part with 5 symbols is shorter than the second CP part attached to the second sequence part with 3 symbols.”
In contrast, the closest prior art, Baldemair, discloses a method for performing a random access procedure by a user equipment in a wireless communication system, the method comprising: receiving narrowband physical random access channel (NPRACH) configuration information ([0052]; [0053]); and transmitting a random access preamble including a sequence part and a cyclic prefix (CP) part based on the NPRACH configuration information ([0054]), wherein the NPRACH configuration information comprises information indicating preamble format to use when performing a random access process ([0053]).
Lin discloses a random access procedure performed by a user equipment wherein a preamble format information is a physical downlink control channel (PDCCH) order, and a SIB element includes information indicating the configured preamble format ([0007], [0012]), and wherein a first preamble format is configured with 5 symbols and a first cyclic prefix (CP) ([0055], [0056] and Fig. 8). 

But, as argued persuasively by the applicant, Baldemair, Lin, and Pan do not disclose or suggest “wherein the DCI including the NPRACH format information is a narrow band physical downlink control channel (NPDCCH) order configured to indicate either one of a first type preamble format or a second type preamble format, wherein the second type preamble format is configured with a second sequence part and a second CP part, the second sequence part having 3 symbols and the second CP part being attached in front of the second sequence part, and wherein the first CP part attached to the first sequence part with 5 symbols is shorter than the second CP part attached to the second sequence part with 3 symbols”.
Other prior art of record documents also do not disclose the claimed combination of features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 11 and 14-16 mutatis mutandis.  Accordingly, claims 1 and 4-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471